DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-12 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2022 and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

	I.	Control Mechanism and Method for Refrigerator Drawer
	II.	Refrigerator Drawer and Control Method Therefor


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	lifting unit in at least claim 1.
b.	lifting mechanism in at least claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Lifting unit and lifting mechanism are interpreted to cover a scissor lift structure with a support plate as per applicant specification (see at least [0229] and [0231-0231]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a lifting unit is being elevated or the elevation is completed” in lines 3-4; which limitation is indefinite as the term “the elevation is completed” lacks antecedent basis. Also, it is uncertain what the limitation is referring to.

Applicant is encouraged to recite “a lifting unit is being elevated or an elevation of the lifting unit is completed”.

Claim 1 also calls for the limitation “reopening the drawer” in line 5, which limitation is indefinite as it is unclear as to how the method requires the step of reopening the drawer when there has not been a prior step of opening the drawer within the claimed method. It raises some confusion as to whether elements are omitted in the claim.

Claim 1 further calls for the limitation “the opening/closing motor” in line 5; which limitation lacks antecedent basis.

Applicant is encouraged to recite “an opening/closing motor” in lieu of “the opening/closing motor”.

Claim 4 calls for the limitation “the detecting of reopening completion of the drawer” in lines 1-2; which limitation lacks antecedent basis.

Applicant is encouraged to amend claim 4 to depend on claim 3, since claim 3 requires detection that the opening of the drawer is completed.

Each of claim 4 and 5 calls for the limitation “the portion of the lifting unit” in line 2; which limitation lacks antecedent basis.

Applicant is encouraged to amend each of the claims above to recite “a portion of the lifting unit” in lieu of “the portion of the lifting unit”.

Claim 7 calls for the limitation “the opening completion position” in line 3; which limitation lacks antecedent basis.

Applicant is encouraged to amend claim 7 to depend on claim 3, since claim 3 requires detection that the opening of the drawer is completed.

Claim 8 calls for the limitation “the second operation of the first motor” in line 2; which limitation lacks antecedent basis. 

Applicant is encouraged to recite “a second operation of the first motor” in lieu of “the second operation of the first motor”.

Claim(s) 1-11 is/are indefinite for their dependency on an indefinite base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11402150 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claim 12 are disclosed in claim 12 of cited patent above. Claim 12 of cited patent above requires the additional step of “a user input device to receive a command from a user”. Nonetheless, the prior art clearly recognized that providing a user input device to receive a command (such as a voice command) from a user on a refrigerator is a feature found in modern refrigerator. There are known refrigerators that do not provide user input device to receive a command from a user. Accordingly, it would have been obvious to one of ordinary skill in the art to have practice the invention of claim 12 of cited patent above without the step of providing a user input device to receive a command from a user; with the benefit of reducing manufacturing cost.

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter.

The prior art does not anticipate nor render obvious the combination set forth in the claim 12, and specifically does not disclose a controller configured to open the drawer and to close the drawer; wherein the controller is configured to reopen the drawer when the closing of the drawer is detected while the portion of the lifting mechanism is being elevated or elevation of the portion of the lifting mechanism is completed. The closest prior art of record, Hall (US 9377238 B2) discloses a refrigerator #10, comprising a cabinet to provide an upper storage space and a lower storage space (as seen in at least Fig. 1); a drawer #20 to move to open and close an opening of the lower storage space; a lifting mechanism (Fig. 4) provided inside the drawer to move up and down; a first motor #92 that provides a force to move the drawer; a second motor #37 connected to the lifting mechanism, and the second motor configured to provide a force to move a portion of the lifting mechanism; a user input device (Fig. 7) to receive a command from a user (at least via the manual control thereof); and a controller #70 configured to operate the drawer. Eom (US 8497644 B2) also teaches the concept of providing a motor so as to open and close drawers of a refrigerator (see motors #51 and #81, for respective drawers #17 and #19). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Hall to incorporate the aforementioned limitations pertaining to the control scheme of the refrigerator. A finding of obviousness is precluded as per MPEP § 2143.01. For these reasons, the instant claims are considered patentable over the prior art of record.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763